Name: Commission Regulation (EEC) No 231/93 of 3 February 1993 laying down certain detailed rules for the application of the supplements to the special premium for producers of beef and veal and to the premium for maintaining suckler cows in the French overseas departments and the Azores and Madeira
 Type: Regulation
 Subject Matter: means of agricultural production;  overseas countries and territories;  regions of EU Member States;  animal product;  economic policy
 Date Published: nan

 4. 2. 93 Official Journal of the European Communities No L 27/23 COMMISSION REGULATION (EEC) No 231/93 of 3 February 1993 laying down certain detailed rules for the application of the supplements to the special premium for producers of beef and veal and to the premium for maintaining suckler cows in the French overseas departments and the Azores and Madeira adopted for the 'OD and for the Azores and Madeira  that is, from the beginning of 1992 and from 1 July 1992 respectively ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 9 thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Regulation (EEC) No 3714/92, and in particular Article 14 (4) and Article 24 (6) thereof, Whereas Regulations (EEC) No 3763/91 and (EEC) No 1600/92 provide for specific measures concerning agricultural products of the French overseas departments (hereinafter called 'OD*) and of the Azores and Madeira ; whereas such measures involve, in the beef and veal sector, a supplement to the special premium for male bovine animals and to the premium for maintaining suckler cows as provided for by Community legislation ; whereas provision should be made for those supplements i to be granted under the rules applicable to those premium schemes ; Whereas the measures for the benefit of beef and veal products of the Azores seek to bolster traditional economic activities vital to the Azores archipelago ; whereas one such traditional activity in the beef and veal sector consists of the production of animals for fattening in other regions of the Community ; whereas provision should therefore be made in order that the supplement to the special premium may also be paid to the Azores lives ­ tock producer prior to shipment of the animals ; Whereas, in order to achieve the objectives set for the territories in question and to take account of the specific needs of the different regions concerned, the authorities of the Member States should be permitted to adopt addi ­ tional provisions with regard to the granting of such aids ; Whereas provision should be made for the detailed rules to apply as from the entry into force of the schemes HAS ADOPTED THIS REGULATION : Article 1 The supplement to the premium for maintaining suckler cows, provided for in Article 5 (2) of Regulation (EEC) No 3763/91 for the French overseas departments (OD) and in Articles 14 (3) and 24 (3) of Regulation (EEC) No 1600/92 for Madeira and the Azores respectively shall be granted on the basis of the rules applicable to applica ­ tions under the scheme for the premium for maintaining suckler cows. Article 2 1 . The supplement to the special premium for the fattening of male bovine animals, provided for in Article 5 ( 1 ) of Regulation (EEC) No 3763/91 in respect of the French overseas departments and in Articles 14 (2) and 24 (2) of Regulation (EEC) No 1600/92 for Madeira and the Azores respectively, shall be granted on the basis of the provisions applicable to applications under the scheme for the special premium for beef and veal produ ­ cers. 2. The supplement referred to in paragraph 1 shall also be granted, within the limits of the numbers determined under the special premium scheme, for male bovine animals born and raised over a minimum period of three months in the Azores and which are dispatched, before attaining the age of eight months, to another region of the Community, for fattening. The supplement shall in such circumstances be granted when the animal leaves the Azores, upon application by the producer who has most recently undertaken the raising of the animals concerned over a minimum period of two months. Each application shall include :  the identification numbers of the animals,  a declaration by the producer that the animal is over three months and under eight months of age, and  a declaration by the consignor indicating the designa ­ tion of the animal. (') OJ No L 356, 24. 12. 1991 , p . 1 . (2) OJ No L 378, 23. 12. 1992, p. 23. 0 OJ No L 173, 27. 6. 1992, p. 1 . No L 27/24 Official Journal of the European Communities 4. 2. 93 The competent authorities shall take the necessary measures, notably with regard to identification, to ensure that the supplement applicable to animals in the Azores is not paid again, as the case may be, in Madeira or the Canary Islands. For 1992, the competent authorities are authorized to grant the supplement in respect of animals for which there is satisfactory evidence that they have fulfilled the conditions set out in this paragraph and have been shipped for subsequent fattening in another region of the Community. Article 3 The competent authorities of the Member States concerned may adopt, as necessary, additional provisions with regard to the granting of the supplements referred to in Articles 1 and 2. They shall inform the Commission of such action forthwith. The competent authorities shall also notify the Commis ­ sion each year, by 31 March at the latest, of the number of animals in respect of which the supplement has been applied for and granted, specifying, where applicable, the number of animals in respect of which the supplement referred to in Article 2 (2) has been paid. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to supplements paid in respect of the French overseas departments for 1992 and, in the case of Madeira and the Azores, to supplements paid on or after 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1993. For the Commission Rene STEICHEN Member of the Commission